The State has filed an ingenious motion for rehearing claiming that it is not made clear by the bill of exceptions taken to the action of the trial court in permitting the unpardoned convict Holt to testify, that he gave testimony after such objection was made. The bill of exceptions is not clear on this point. The statement of facts shows beyond dispute that after the objection was made by the appellant, based on the fact that the witness was an unpardoned convict, and that fact had been disclosed by his testimony, said witness was permitted to testify and state further facts. We are not inclined to believe that our original opinion was erroneous, and the State's motion for rehearing is overruled.
Overruled.